I concur in the conclusion reached that the case should be affirmed, but do not concur in the holding of the majority of the court that the testimony of the witness Fitz, who testified that after the killing he examined the defendant's bank and found a shortage in the funds of the bank, was admissible. This was introduced by the state on the theory that it tended to establish a motive for the killing. The state had already shown by the witness Barnett, the Bank Commissioner, that the defendant had told him he would kill any one who closed his bank. The defendant relied upon self-defense for his acquittal. The evidence of the witness Fitz as to the condition he found the bank assets in after the killing was inadmissible, and it was error for the court to permit it to go to the jury. However, under the facts and circumstances in this case it was not such an error as would justify a reversal. *Page 419 
I disagree with the majority of the court in its reasoning and holding that the admission of the photostatic copy of the letter alleged to have been addressed to a man by the name of L. J. Davis, a bank examiner in Texas, claimed to have been written by the defendant, in which it is alleged the defendant made threats against Davis was not prejudicial. This photostatic copy of the letter was inadmissible under any rule of evidence that I have been able to find. The state had shown by the witness Barnett that the defendant had told him he would kill any one who closed his bank. Barnett's testimony showed a motive, if any existed. The defendant relied upon self-defense, claiming he was assaulted by the deceased and fired the shot in his necessary self-defense, but the question of the admission or rejection of this photostatic copy of this letter is not a question of motive, and there was no competent proof that the original letter, from which it was claimed the photostatic copy was made, had been received through the mail by L. J. Davis, or that L. J. Davis was the party that had the photostatic copy made. A sufficient predicate was not laid for the introduction of the original letter, to say nothing of a photostatic copy.
The fact that some witness goes into court and testifies he went into a foreign state and there read a letter and got a photostatic copy of it and brought it back with him and asked that it be used as evidence is a departure from the rules of evidence, a dangerous precedent to establish by this or any other court. The life and liberties of those charged with crime are too precious, and the defendant, though guilty as the record in this case shows him to be, was entitled to be convicted by competent testimony.
It is perfectly clear from the verdict rendered by the jury that it did not give very much weight to the evidence *Page 420 
of the bank examiner as to what he gathered from an examination of the bank books, which examination was made after the killing. Nor did the jury seem to give very much weight to the photostatic copy of the letter which the court permitted to be introduced in evidence, over the objection of the defendant.
I insist the photostatic copy of the letter was inadmissible and was an error, but under the evidence in this case and the verdict of the jury I do not think the errors herein complained of are sufficient to warrant this court in reversing this case. All the competent testimony clearly shows there was no justification for the killing.